                                              Case 4:20-cv-01707-JST Document 59 Filed 12/23/20 Page 1 of 2

     UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF CALIFORNIA                                        BILL OF COSTS                                                               COURT USE ONLY
                                                                                                                                        OBJECTION DEADLINE: December 22, 2020
       Form CAND 133 (Rev. 2/2017)                 Please follow the instructions on page 3 when completing this form.                                                     X
                                                                                                                                        OBJECTION FILED: YES          NO 

1. CASE NAME                                                  2. CASE NUMBER                    3. DATE JUDGMENT ENTERED            4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
Ogilvie et al. v. Gordon                                      4:20-cv-01707                     Nov. 24, 2020                       Defendant Steve Gordon



5. NAME OF CLAIMING PARTY                                     6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)         7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE

Plaintiffs Ogilvie et al.                                     Wencong Fa, Pacific Legal Foundation


8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                  (SHADED AREAS ARE FOR COURT USE ONLY)

              COST ITEM                AMOUNT CLAIMED        LIST SUPPORTING DOCUMENTATION                  Amt Allowed          Disallowed                Disallowance Reason

 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS

   Filing Fees and Docket Fees,                 400.00   Receipt of payment to USDC dated
   Civil LR 54-3(a)(1), 18 U.S.C.                         3/10/2020 (Fa Decl. Exh. 1)                      $400.00
   1923

   Service of Process, Civil LR 54-             280.00   Receipt of payment to WeServeLaw dated
   3(a)(2)                                                                                                 $280.00
                                                          3/13/2020 (Fa Decl. Exh. 2)

 b. REPORTERS’ TRANSCRIPTS

   Transcripts for appeal, Civil LR                $0
   54-3(b)(1)

   Rulings from the bench, Civil LR                $0
   54-3(b)(2)

   Other transcripts (by order or                  $0
   stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

   Deposition transcript/video                 3143.90   Paid invoice for Aug. 10 Depo of Christian
   recording, Civil LR 54-3(c)(1)                         Milhoan, paid $983.75 11/4/2020 (Fa
                                                                                                          $3,143.90
                                                          Decl. Exh. 3); Paid invoice for Aug. 11 Depo
                                                          of Aleisha Correa, $831.15 paid 11/4/2020
                                                          (Fa Decl. Exh. 4); Receipt re Aug. 14 Depo of
                                                          Agnes Holmes, $1329 paid 9/15/2020
                                                          (non-itemized; may include costs allowed
                                                          under Civ. LR 54-3(c)(3) and (4)) (Fa Decl.
                                                          Exh. 5).

   Deposition exhibits, Civil LR 54-            137.25   Paid invoice for Aug. 10 Depo of Christian       $137.25
   3(c)(3)                                                Milhoan, paid $82.50 11/4/2020 (Fa Decl.
                                                          Exh. 3); Paid invoice for Aug. 11 Depo of
                                                          Aleisha Correa, $54.75 paid 11/4/2020 (Fa
                                                          Decl. Exh. 4)

   Notary & reporter attendance                 814.50   Paid invoice for Aug. 10 Depo of Christian       $262.50             $552.00               E
   fees, Civil LR 54-3(c)(4),(5)                          Milhoan, paid $276 11/4/2020 (Fa Decl.
                                                          Exh. 3); Paid invoice for Aug. 10 Depo of
                                                   Case 4:20-cv-01707-JST Document 59 Filed 12/23/20 Page 2 of 2

                                                                  Aleisha Correa, $276 paid 11/4/2020 (Fa
                                                                  Decl. Exh. 4); Receipt re Aug. 11 Agnes
                                                                  Holmes late rescheduled deposition,
                                                                  $262.50 paid 9/15/2020 (Fa Decl. Exh. 6)

 d. REPRODUCTION, EXEMPLIFICATION

  Government records, Civil LR                            $0
  54-3(d)(1)

  Disclosure/formal discovery                             $0
  documents, Civil LR 54-3(d)(2)

  Trial exhibits, Civil LR 54-3(d)(4)                     $0

  Visual aids, Civil LR 54(d)(5)                          $0

 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness                             $0
  Fees worksheet,* Civil LR 54(e)

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &                              $0
  receivers, Civil LR 54-3(f)

  Court-appointed experts,                                $0
  28 USC § 1920(6)

  Interpreters and special                                $0
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-                           $0
  3(g) & FRAP 39

  Costs of bonds and security,                            $0
  Civil LR 54-3(h)

 TOTAL AMOUNT                                   $4,775.65                                                           $   4,223.65             $    552.00

9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing             11. Costs are taxed in the amount of   $4,223.65         and included in the judgment.
costs are correct and were necessarily incurred in this action and that the services for which fees have
been charged were actually and necessarily performed.                                                      Susan Y. Soong
Name of Attorney/Claiming Party: Wencong Fa, Plaintiffs                                                    Clerk of Court

SIGNATURE:            s/ WENCONG FA        DATE:      Dec. 8, 2020                                         BY:   /s/ Kelly Collins                 , Deputy Clerk               DATE:   December 23, 2020


                                                 *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)
